DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

       CASSINE COURT, LLC, a Florida limited liability company,
                           Appellant,

                                     v.

 U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE, SUCCESSOR IN
  INTEREST TO BANK OF AMERICA, NATIONAL ASSOCIATION AS
    TRUSTEE AS SUCCESSOR BY MERGER TO LaSALLE BANK,
     NATIONAL ASSOCIATION AS TRUSTEE FOR WASHINGTON
   MUTUAL MORTGAGE PASS-THROUGH CERTIFICATES WMALT
                     SERIES 2006-AR9,
                         Appellee.

                               No. 4D14-2085

                           [November 4, 2015]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Elizabeth A. Metzger, Judge; L.T. Case No. 43-2009-CA-
000110.

   Jason Berger, Stuart, for appellant.

   N. Mark New, II, and William L. Grimsley of McGlinchey Stafford,
Jacksonville, for appellee.

PER CURIAM.

   Affirmed. See De Sousa v. JP Morgan Chase, N.A., 170 So. 3d 928 (Fla.
4th DCA 2015); Iannauzzo v. Stanson, 927 So. 2d 1005 (Fla. 4th DCA
2006).

CIKLIN, C.J., GROSS and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.